DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 8-13 in the reply filed on 8/5/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 1962061 (citations made herein to the machine translation) as evidenced by Gavelli WO 2007/026387 and Applicant’s admission in a response to a final rejection in parent application 14/846562.
Regarding claim 1 CN ‘061 teaches a method of manufacturing a photocatalytic filter (Summary, Paragraph 1). The filter is made by dispersing a titanium oxide precursor (Claim 1), 
As an evidentiary showing that the least dimension of CN ‘061 corresponds to the claimed height. Gavelli is relied upon as an evidentiary reference. Gravelli teaches a process of making a photocatalytic filter (Abstract) including dispersing a photocatalytic material in a solution (Page 56, l. 25; claims 22-23), which may deposited on the filter by spraying or dipping (Page 46, l. 9-13). Gravelli is analogous to the CN ‘061. Garvelli also teaches a cordierite filter (i.e. dichroite, page 8) that contains a plurality of cells (Fig. 12). The filter of Garvelli has the smallest dimension of the filter corresponding to the claimed “height”. Therefore, the least dimension of CN ‘061, “10mm”, corresponds to the claimed height.
In the alternative, the person having ordinary skill in the art would understand that the 10mm dimension, being of significantly smaller than the other two dimension corresponds to the claimed “height” because the product is intended to be used for air ventilation which is much more effectively achieved with the 10mm dimension being the claimed “height” because it would allow for better flow of air through the filter.
In a response to a final office action dated 11/13/2018 in the parent application 14/846562. Applicant admitted: 
“CN ‘061 Application discloses that there are 200 to 400 holes per square inch. Further,CN ‘061 Application discloses two ranges of the wall thickness, 1.e., equal to or less 
Therefore, applicant admits that the number of hole per square inch (cell density) in CN ‘061 is 200 to 400 holes per square inch, which overlaps the range of 30 to 260 cells per square inch. Applicant further admits that the CN ‘061 teaches a wall thickness of 0.4 to 0.5 mm, which falls within the range of 0.3 to 1.2 mm (See Page 7 of CN ‘061). Finally, applicant admits that the width of the cells in CN ‘061 are 0.161 mm to 1.8 mm, which overlap the claimed range of 1 to 4 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES A FIORITO/Primary Examiner, Art Unit 1731